Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2016

                                     No. 04-16-00566-CR

                             Ex Parte George RODRIGUEZ, Jr.,
                                         Appellant

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 14-03-11476-CR
                     The Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due to be filed on October 3, 2016. See TEX. R. APP. P.
38.6(a). On October 3, 2016, Appellant filed a first unopposed motion for extension of time
requesting an extension of thirty days.
       Appellant’s motion is GRANTED, IN PART. Appellant’s brief is due to be filed in this
court no later than October 24, 2016.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court